Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00714-CR

                                        Vanessa Lopez PEREZ,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2021cr6203
                            Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: December 21, 2022

APPEAL DISMISSED FOR WANT OF JURISDICTION

           In Texas, appeals in criminal cases are permitted only when they are specifically authorized

by statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011) (orig.

proceeding); see TEX. CODE CRIM. PROC. art. 44.02 (“A defendant in any criminal action has the

right of appeal under the rules hereinafter prescribed . . ..”). Generally, a criminal defendant may

only appeal from a final judgment. See State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App.

1990). The courts of appeals do not have jurisdiction to review interlocutory orders in a criminal
                                                                                      04-22-00714-CR


appeal absent express statutory authority. See Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim.

App. 2014).

        Here, appellant filed a notice of appeal from the trial court’s Agreed Judgment of

Incompetency under which appellant was committed to a facility pursuant to Texas Code of

Criminal Procedure 46B.073 for a period not to exceed 120 days “for further examination and

treatment toward the specific objective of attaining competency to stand trial.”           We lack

jurisdiction over such appeals. See TEX. CODE CRIM. PROC. art. 46B.011 (“Neither the state nor

the defendant is entitled to make an interlocutory appeal relating to a determination or ruling under

Article 46B.005.”); Grant v. State, No. 01-21-00340-CR, 2021 WL 4780066, at *1 (Tex. App.—

Houston [1st Dist.] Oct. 14, 2021, pet. ref’d) (per curiam) (mem. op., not designated for

publication) (concluding “trial court’s judgment finding appellant incompetent and temporarily

committing him to a mental health facility for competency restoration is not a judgment of

conviction” and “there is no statutory provision allowing an interlocutory appeal from such an

order”); Queen v. State, 212 S.W.3d 619, 623 (Tex. App.—Austin 2006, no pet.) (concluding “the

legislature did not intend to allow interlocutory appeals from orders of temporary commitment

made after a determination of incompetence but before a subchapter E proceeding”).

        Because it appeared we lack jurisdiction over this appeal, on November 7, 2022, we

ordered appellant to show cause in writing no later than November 22, 2022, why this appeal

should not be dismissed for want of jurisdiction. Our order cautioned appellant that if she failed

to respond by November 22, 2022, this appeal would be subject to dismissal for want of

jurisdiction. Appellant has not responded. Accordingly, we dismiss this appeal for want of

jurisdiction.

                                          PER CURIAM

Do not publish


                                                -2-